Case 19-00762-LT7   Filed 03/13/19   Entered 03/13/19 11:32:58   Doc 11   Pg. 1 of 3
Case 19-00762-LT7   Filed 03/13/19   Entered 03/13/19 11:32:58   Doc 11   Pg. 2 of 3
            Case 19-00762-LT7                         Filed 03/13/19                 Entered 03/13/19 11:32:58                 Doc 11           Pg. 3 of 3

CSD 1100 (Page 2 of 2) [07/01/18]

A.          Each amended page is to be in the same form as the original but is to contain only the information to be changed or added.
            Pages from the original document which are not affected by the change are not to be attached.
            1.       Before each entry, specify the purpose of the amendment by inserting:
                     a.        "ADDED," if the information was missing from the previous document filed; or
                     b.        "CORRECTED," if the information modifies previously listed information; or
                     c.        "DELETED," if previously listed information is to be removed.
            2.       At the bottom of each page, insert the word "AMENDED."
            3.      Attach all pages to the cover page and, if a Chapter 7, 11, or 12 case, serve a copy on the United States Trustee,
                     trustee (if any) and/or the members of a creditors' committee. If a Chapter 13 case, serve a copy on the trustee; DO
                     NOT serve a copy on the United States Trustee.
B.          Comply with Local Bankruptcy Rule 1009 when adding or correcting the names and/or addresses of creditors (electronic
            media required when Amendment submitted on paper) or if altering the status or amount of a claim.

                                   Amendments that fail to follow these instructions may be refused.
                             **Amendments filed after the case is closed are not entitled to a refund of fees**


                                                                            PROOF OF SERVICE
            I, whose address appears below, certify:

            That I am, and at all relevant times was, more than 18 years of age;

            I served a true copy of this Amendment on the following persons listed below by the mode of service shown below:

1.          To Be Served by the Court via Notice of Electronic Filing ( NEF ):

         Under controlling Local Bankruptcy Rules(s) ( LBR ), the document(s) listed above will be served by the court via NEF and
hyperlink to the document. On March 13, 2019           , I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the e-mail
address(es) indicated and/or as checked below:

            Chapter 7 Trustee: Christopher Barclay, VIA ECF to: admin@crb7trustee.com

     For Chpt. 7, 11, & 12 cases:                                      For ODD numbered Chapter 13 cases:                   For EVEN numbered Chapter 13 cases:

 UNITED STATES TRUSTEE                                               THOMAS H. BILLINGSLEA, JR., TRUSTEE                 DAVID L. SKELTON, TRUSTEE
 ustp.region15@usdoj.gov                                             Billinslea@thb.coxatwork.com                        admin@ch13.sdcoxmail.com
                                                                                                                         dskelton13@ecf.epiqsystems.com



2.          Served by United States Mail:

          On             , , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing accurate copies in a sealed envelope in the United States Mail via 1) first class, postage prepaid or 2)
certified mail with receipt number, addressed as follows:

3.          Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

          Under Fed.R.Civ.P.5 and controlling LBR, on             , I served the following person(s) and/or entity(ies) by personal
delivery, or (for those who consented in writing to such service method), by facsimile transmission, by overnight delivery, and/or
electronic mail as follows:

            I declare under penalty of perjury under the laws of the United States of America that the statements made in this proof of
            service are true and correct.

 Executed on           March 13, 2019                                                               /s/ Cheryl L. Stengel
                                  (Date)                                                            Cheryl L. Stengel, CLS-B
                                                                                                    Law Office of Cheryl L. Stengel
                                                                                                    110 West A Street, Suite 750
                                                                                                    San Diego, CA 92101
                                                                                                    Address



CSD 1100

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
